



COURT OF APPEAL FOR BRITISH COLUMBIA




Citation:



Staetter v. British Columbia (Adult Forensic
  Psychiatric Services),









2019 BCCA 40




Date: 20190129

Docket: CA45596

Between:

Christopher
Michael Staetter

Appellant

And

Director of Adult
Forensic Psychiatric Services and

The Attorney
General of British Columbia

Respondents




Before:



The Honourable Mr. Justice Frankel

The Honourable Mr. Justice Willcock

The Honourable Mr. Justice Savage




On appeal from: An
order of the British Columbia Review Board, dated
August 8, 2018).

Oral Reasons for Judgment




Acting on his own behalf:



C.M. Staetter





Counsel for the Respondent, Director of Adult Forensic
  Psychiatric Services:



D.K. Lovett, Q.C.





Counsel for the Respondent, Attorney General of British
  Columbia:



L.D. Hillaby





Place and Date of Hearing:



Vancouver, British
  Columbia

January 29, 2019





Place and Date of Judgment:



Vancouver, British
  Columbia

January 29, 2019








Summary:

S., who was found not
criminally responsible on account of mental disorder, appeals from a decision
of the British Columbia Review Board ordering his continued detention. Held:
Appeal dismissed. The Boards decision is reasonable. S. continues to have
delusions and, if released, would pose a significant risk to public safety.

[1]

FRANKEL J.A.
: This appeal is brought by Christopher Michael
Staetter, pursuant to s. 672 of the
Criminal Code
, R.S.C. 1995,
c. C-46, from a custodial disposition order made by the British Columbia
Review Board on August 8, 2018.

[2]

On October 19, 2012, Mr. Staetter was found not criminally
responsible on account of mental disorder (NCRMD) on two counts of criminal
harassment, one count of uttering threats, and one count of uttering a threat
to cause death or bodily harm. The trial judge committed Mr. Staetter to
the care of the Adult Forensic Psychiatric Services and, pursuant to s. 672.45(1.1)
of the
Criminal

Code
, referred him to the Board for disposition. On
November 27, 2012, the Board ordered a custodial disposition under s. 672.45(1):
[2012] B.C.R.B.D. No. 72. Thereafter, as required by s. 672.81(1),
the Board has conducted annual reviews of Mr. Staetters status. On each
occasion the Board found Mr. Staetter to be a significant threat to the
safety of the public (s. 672.54) and ordered him detained. Mr. Staetter
suffers from schizoaffective disorder complicated by chronic substance abuse,
primarily marihuana.

[3]

This Court has considered and dismissed previous appeals brought by Mr. Staetter
from custodial dispositions:

·

From the November 27, 2012 decision detaining him: 2013 BCCA 307,
340 B.C.A.C. 94.

·

From the September 16, 2014 decision detaining him for a further
12 months: 2015 BCCA 63, 367 B.C.A.C. 226, leave to appeal refd [2015] 3
S.C.R. xi.

·

From the September 11, 2015 decision detaining him for a further
12 months: 2016 BCCA 167.

·

From the September 8, 2016 decision detaining him for a further
12 months: 2017 BCCA 68, leave to appeal refd [2018] S.C.C.A. No. 219.

·

From the September 6, 2017 decision detaining him for a further
12 months: 2018 BCCA 125.

[4]

The index offences were committed in relation to a young woman, P.H.,
and her father. They were subjected to dozens of voicemail and text messages
sent by Mr. Staetter in March and April 2012. The content of those
messages was threatening and disturbing. Their basic theme related to Mr. Staetters
entrenched and false belief that he fathered a son with P.H. He has intractable
beliefs he can teleport himself, others, and objects. He believes he teleported
himself into P.H.s bedroom in 2005, where he saw his son in a crib. The victim
impact statements established that P.H. and her family experienced significant
psychological harm.

[5]

In its September 6, 2017 decision the Board said this:

[24]      There has been no material change in Mr. Staetters
mental status over the last year. He remains utterly devoid of any insight into
circumstances, including his illness, the need for treatment, the risks of
marijuana use, and the harms that he has caused the victims. The accused was
permitted to represent himself at this hearing. Throughout the proceedings he
tried to prove the truth of his delusions, the injustice of his circumstances,
and the evils of psychiatry. Aside from reinforcing the evidence with respect
to the entrenched nature of his symptoms, the Board was challenged to keep the
conduct of the hearing focused on relevant evidence and issues.

[25]      We fully agree with the
reasons of the last panel on the threshold issue of significant threat as set
out in paragraph five of these reasons. The Boards decision was upheld by the Court
of Appeal. Considering the absence of changes in the material factors that
affect the accuseds risk, we had little hesitation in determining that he
remained a significant threat to public safety.

[6]

Starting on May 14, 2018, Mr. Staetter began communicating with the
Boards registry by email and telephone, making requests for subpoenas to be
issued for two police officers whom he asserts can establish the truth of his
beliefs. The tone and content of those emails changed on June 19th. In the
first email he described in explicit detail the nature of his alleged sexual
relationship with P.H. In a subsequent email the same day he wrote that in
order to get the new trial he wants, he would have to do something silly like
I know  maybe harass them with voicemails and text messages and get criminal
charges. The email contained references to his continuing beliefs, including
his ability to teleport and being a god. He also expressed frustration with the
court and Board not permitting him to introduce evidence he believes is
relevant. A third email again contained explicit details of his belief about
his relationship with P.H.

[7]

On June 20, 2018, Mr. Staetters treatment team was notified of his
communications with the Board. This resulted in his privileges being put on
hold. When asked about those communications, he repeated his beliefs that he
had sexual relations with P.H. and can teleport himself. He stated he wanted to
call witnesses to confirm those beliefs. He said he did not intend to contact
P.H., but that she took six years of his life. He also said it was a mistake
sending the emails and that he does not plan on doing so again.

[8]

Mr. Staetter has a lengthy criminal record dating back to 2006. His
convictions include criminal harassment, uttering threats, assault, and breach
of probation.

[9]

In a report dated July 15, 2018, Dr. Barinder Singh, Mr. Staetters
treating forensic psychiatrist, referred to emails Mr. Staetter had sent
to the Director in which he: (i) spoke in explicit detail of having sexual relations
with P.H.; (ii) claimed P.H. and her father had committed perjury; and (iii)
had witnesses who could confirm his ability to teleport himself.

[10]

Under the heading Clinical Factors, Dr. Singh stated Mr. Staetter:

·

Does not believe he suffers from a mental illness and believes
the medications prescribed for him are poison and he doesnt need to take them.

·

Has not shown any violent ideation or intent recently but his
emails to the Director raise concerns with respect to his reaching out to P.H.

·

Denies having any hallucinations and reports he: (i) has a son
with P.H.; (ii) will not contact her again; and (iii) has witnesses who can
confirm his ability to teleport himself.

·

[B]egrudgingly participates in programs and cooperates with the
treatment team.

[11]

Later, in that report, Dr. Singh states:

[9]     RISK
SENARIOS:

1.     In the worst case scenario, if Mr. Staetter was
not supervised, he could stop taking his medications and start using marijuana,
which in the past has exacerbated his mental illness and led to the index
offence. In this case scenario, he would have end up [
sic
] causing
psychological or physical harm to someone known to him in his vicinity or even
a stranger.

2.     If Mr. Staetter continues to have active symptoms
of his mental illness. He is likely to always believe that he had a
relationship with the victim and about the existence of his son. In the best
case scenario, if he takes his medications, abstains from marijuana and is
supervised, he could be stable in the community. However, the risk to the
victim remains in case Mr. Staetter was to act impulsively and reach out
to her again.

[10]
SECTION
672.54:

i.      The need to
protect the public from dangerous persons, which is of paramount consideration:
Given

Mr. Staetters
history and the index offence, Mr. Staetter remains at risk to harm others
should he have deterioration in his mental health or if he were to use illicit
substances, which have worsened his illness in the past. Mr. Staetter
continues have limited insight into his illness and remains at risk to the
public.

ii.     The need to
consider the mental state of the accused: Mr. Staetter continues to
believe that he has a child with the victim and that he had a relationship with
her. He reports that he can call witness who can prove that he had a
relationship with the victim and that he can teleport himself.

iii.    The
reintegration of the accused into society: It would be important for Mr. Staetter
to continue with his medications and to abstain from using marijuana. He
reports that he plans to start smoking marijuana as soon as he is absolutely
released. He reports that he will get a green card from a doctor in the
community and smoke marijuana for medicinal purposes. The treatment team
continues to proceed cautiously and gradually to reintegrate Mr. Staetter
into the community while monitoring his response and coping abilities.

[11]   RECOMMENDATIONS:

1.     It is the treatment teams
recommendation that the Review Board consider a custody disposition at this
time.

[12]

Mr. Staetter was represented by counsel at the Boards most recent
hearing. At that hearing, the Board heard from Dr. Singh and Mr. Staetter.
Mr. Staetters counsel submitted Mr. Staetter should be granted an
absolute discharge or, in the alternative, a conditional discharge. Counsel for
the Director and counsel for the Attorney General of British Columbia both
submitted a custodial disposition was appropriate.

[13]

In finding that Mr. Staetter continued to pose a significant threat
to the safety of the public, the Board stated:

[24]      The index offences were part of a
longstanding pattern of harassing the victims. That pattern has been
interrupted since Mr. Staetter has been in FPH and under the jurisdiction
of the Review Board. In the past year he has had frequent unsupervised access
to the community on day leaves, and then almost two months in Johnson Manor. He
has not contacted the victims of the index offences, and maintains that he has
no intention of doing so. However, the delusions that led to the commission of
the offences appear to be as strongly held as ever. He continues to blame the
victims for his current situation and is particularly resentful because he
believes that had he been convicted of the offences rather than being found not
criminally responsible, he would have been sentenced to no more than 18 months
in custody. Mr. Staetter believes that he was not fairly treated by the
trial court, when he was not permitted to call witnesses that he believed would
establish the truth of his allegations. He has been frustrated by the continued
refusal of the Review Board to permit him to call these witnesses, and has
unsuccessfully appealed to the BC Court of Appeal on numerous occasions. The
second email of June 19, 2018 said that his only strategy to get a new trial
would be to commit further actions similar to the index offences. He is also
focused on strategies to hold the victims accountable for what he believes was
perjury.

[25]      Although Mr. Staetter is
clearly frustrated by the Review Board process, he conducted himself
respectfully and followed the advice of his lawyer. He can be forthcoming to
his treatment team about his thoughts and beliefs, but Dr. Singh
acknowledged in her evidence that they were not fully aware of the continued
intensity of Mr. Staetters delusions. In his evidence, Mr. Staetter
said that what he had learned from this recent experience was that everything
you say can be used against you, suggesting that he may be even more cautious
in the future about disclosing his thoughts to his treatment team. Because of
this, Mr. Staetter is a difficult patient to assess. The recent emails
illustrated that he had been ruminating about things in a way that his
treatment team had not suspected. The tenacity of his beliefs is very
concerning as Mr. Staetters history is of impulsive behavior on the basis
of his false beliefs. Dr. Singh testified that although strong false
beliefs are unlikely to disappear as a result of medication, it is the hope that
over time they will become less pronounced, and the patient will be less likely
to act on them. That is not yet the case for Mr. Staetter. He has
demonstrated significant self-control by not contacting the victims, but this
has been in the context of significant supervision, largely in custody.

[26]      We are satisfied that Mr. Staetter
continues to present a significant risk to public safety, and there is not plan
in place, or even contemplated at this point, that would be sufficient to
manage the risk he presents in the community. We therefore impose a further
custody order, with the same terms and conditions as the current order.

[14]

Mr. Staetter filed a number of documents in support of his appeal,
none of which are relevant. The majority are copies of letters Mr. Staetter
sent to Dr. Marcel Hediger, his current treating forensic psychiatrist, in
late 2018, i.e., months after the decision under appeal. In those letters,
which are written in a rambling fashion, Mr. Staetter raises numerous
complaints with respect to his continued detention and treatment. Among other
things, he asks for a prescription for marihuana (his main religious belief),
seeks his immediate release, accuses P.H. and her family of committing perjury,
and asserts he was denied a proper trial and an appeal.

[15]

On November 25, 2018, Mr. Staetter emailed the Boards registry
requesting an early date for his next review hearing. He stated he wished to
call two police officers to give evidence and that the NCRMD verdict was based
on perjury. On December 6, 2018, the Board denied his request. Mr. Staetter
responded to that denial in an email containing vulgar language.

[16]

Mr. Staetter also filed an unsworn document headed Affidavit. In
that document he says the first problem with the Boards most recent hearing is
falsified transcripts. He then states his three main arguments are error of
law, unreasonable verdict, miscarriage of justice.  This is followed by a
litany of complaints directed at the trial judge (who he refers to using an
offensive term) and his trial counsel. He also complains about being denied an
appeal from the NCRMD verdict.

[17]

By virtue of s. 672.78(1) of
the
Criminal Code
, this Court has the power to allow an appeal against a
Review Boards decision on three grounds: (a) the decision is unreasonable or
cannot be supported by the evidence; (b) it is based on a wrong decision on a
question of law; or (c) there was a miscarriage of justice. The reasonableness
standard of review applies to whether a decision is unreasonable or unsupported
by the evidence. In that regard, the following from the judgment of Justice
Dickson in
Nelson v. British Columbia (Adult Forensic Psychiatric Services)
,
2017 BCCA 40, is apposite:

[23]

The standard of review on appeal from a decision of the Review Board
is reasonableness. Mr. Justice Harris described the applicable standard in
Calles v. British Columbia (Adult Forensic Psychiatric Services)
, 2016
BCCA 318:

[14]      The
standard of review for this appeal is reasonableness:
R. v. Owen
, 2003
SCC 33, [2003] 1 S.C.R. 779 at para. 33. Courts recognize that the
assessment of whether the mental condition of an NCR accused renders him a
significant threat to public safety calls for significant expertise:
Owen,
at para. 30
.
As stated in
Winko v. British Columbia
(Forensic Psychiatric Institute),
[1999] 2 S.C.R. 625 at para. 61,
[a]ppellate courts reviewing the dispositions made by a court or Review Board
should bear in mind the broad range of these inquiries, the familiarity with
the situation of the specific NCR accused that the lower tribunals possess, and
the difficulty of assessing whether a given individual poses a significant
threat to public safety.

[24]

This Court does not make its own judgment
on the significant threat issue when evaluating whether a Review Board decision
under review was reasonable. Rather, it considers the Board's reasoning and
substantive decision to determine whether an acceptable and defensible outcome
was reached:
Carrick (Re)
, 2015 ONCA 866 at paras. 24-26.

[18]

In his submissions this morning, Mr. Staetter
repeated his complaints with respect to his continued detention and treatment. He
referred to a number of persons who have been given conditional or absolute
discharges. He advanced a free-flowing and wide-ranging argument that he has
been dealt with unjustly, including allegations that members of the judiciary
have engaged in perjury and should be investigated by the police.

[19]

In my view, Mr. Staetter has not
demonstrated the Boards decision is unreasonable.

[20]

In the result, I would dismiss this appeal.

[21]

WILLCOCK J.A.
: I agree.

[22]

SAVAGE J.A.
: I agree.

[23]

FRANKEL J.A.
: The appeal is dismissed.

The Honourable Mr. Justice Frankel


